Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below in excerpts from independent claims 1, 8, and 14:

(From claim 1): “the cylinder block is formed with a housing bracket portion, the housing bracket portion protrudes from one of opposite side portions of the cylinder block extending along a crankshaft center direction, the housing bracket portion protrudes from an end portion of the one of the opposite side portions which is close to the one side portion, and the flywheel housing has the starter attachment pedestal under the housing bracket portion”

(From claim 8): “a motor shaft center of the starter is disposed below a crankshaft center with respect to a vertical direction that is perpendicular to an upper surface of the cylinder block; the cylinder block defines a coolant outlet, a coolant return port, a lubricant outlet, and a lubricant return port at the attaching part of the cylinder block; and the coolant and the lubricant are circulated in the oil cooler, and the lubricant is circulated in the oil filter via the bracket member”

(From claim 14): “the starter is positioned such that the starter is located closer to a crankshaft with respect to a lateral direction that is orthogonal to a longitudinal direction of the crankshaft than is an outermost portion of the flywheel housings the flywheel is configured to be rotated integrally with the crankshaft that extends along the longitudinal direction; and the starter attachment pedestal is disposed below the housing bracket portion in a vertical direction”

The closest prior art is considered to be Minneker, Jr. (US Pub No 2011/0088649), see the non-final rejection of 3 March 2021. However, the additional structural details (see noted above) now recited in the independent claims, provide sufficient limitation to set the instant application apart from the prior art: specifically those dealing with the spatial arrangement of the housing bracket (claim 1) and the starter attachment pedestal (claim 14), and the lubricant pathways via the bracket member (claim 8).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB M AMICK/Primary Examiner, Art Unit 3747